PER CURIAM.
Aaron Lucy appeals the denial of his Rule 29.15 motion for post-conviction relief. Lucy was convicted of murder in the first-degree, abuse of a child resulting in death, two counts of armed criminal action, and tampering with physical evidence. We affirm.
The judgment of the trial court is not clearly erroneous. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).